CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


1.5% SENIOR SECURED CONVERTIBLE NOTE
RS-1    December 2, 2013
U.S.$15,000,000.00
THE SECURITIES REPRESENTED BY THIS NOTE AND THE SECURITIES ISSUABLE UPON ITS
CONVERSION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
ASSIGNED, PLEDGED TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT OR
SUCH LAWS AND, IF REASONABLY REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS. THIS NOTE IS ALSO SUBJECT TO THE
TRANSFER RESTRICTIONS CONTAINED IN THE SECURITIES PURCHASE AGREEMENT, DATED AS
OF JULY 30, 2012, AMONG THE COMPANY AND TOTAL ENERGIES NOUVELLES ACTIVITÉS USA
(FORMERLY KNOWN AS TOTAL GAS & POWER USA, SAS).
FOR VALUE RECEIVED, the undersigned, Amyris, Inc., a Delaware corporation (the
“Company”), promises to pay to Total Energies Nouvelles Activités USA (formerly
known as Total Gas & Power USA, SAS), a société par actions simplifiée organized
under the laws of the Republic of France, or its Permitted Transferees pursuant
to Section 13 of this Note (the “Investor”), in lawful money of the United
States and in immediately available funds (or in shares of Common Stock as
provided herein), U.S. $15,000,000.00 (the “Face Amount”), all in accordance
with the provisions of this Note. The “Issue Date” of this Note is December 2,
2013.
This Note was issued pursuant to the Securities Purchase Agreement, dated as of
July 30, 2012 (as amended from time to time, the “Agreement”), among the Company
and the Investor. Unless the context otherwise requires, as used herein, “Note”
means any of the Convertible Notes issued to the Investor pursuant to the
Agreement and any other similar convertible notes issued by the Company in
exchange for, or to effect a transfer of, any Note and “Notes” means all such
Notes in the aggregate. This Note is issued in exchange for Note R-2 originally
issued on September 14, 2012 (the “Original Issue Date”) pursuant to the
Agreement (the “Exchanged Note”).
The Company’s liabilities, obligations and indebtedness to the Investor for
monetary amounts, whether now or hereafter owing, arising, due or payable under
this Note (collectively, the “Obligations”), are secured by a lien on all of the
Company’s right, title and interests in and to the Company’s shares in the
capital of Total Amyris BioSolutions B.V., a private company with limited
liability organized under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid) (“JVCO”), as well as certain additional collateral
pursuant to a




--------------------------------------------------------------------------------



pledge agreement executed as a notarial deed as of as of December 2, 2013 before
B.J. Kuck, civil law notary in Amsterdam, the Netherlands, or his deputy, by the
Company in favor of the Investor, and in the presence of and acknowledged by
JVCO, as amended from time to time.
1.Definitions. For purposes of this Note, the following definitions shall be
applicable:
“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person; for purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and ‘under common control with”), as used with respect to any person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such person, whether through the
ownership of voting securities, by agreement or otherwise.
“Amyris License Agreement” has the meaning ascribed thereto in the Shareholders
Agreement.
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP.
“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as amended and as in effect on the date hereof.
“Change of Control” shall mean the occurrence of any of the following: (i) the
consolidation of the Company with, or the merger of the Company with or into,
another “person” (as such term is used in Rule 13d-3 and Rule 13d-5 of the
Exchange Act), or the sale, lease, transfer, conveyance or other disposition, in
one or a series of related transactions, of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole, or the
consolidation of another “person” with, or the merger of another “person” into,
the Company, other than in each case pursuant to a transaction in which the
“persons” that “beneficially owned” (as such term is defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act), directly or indirectly, the Voting Shares of
the Company immediately prior to the transaction “beneficially own”, directly or
indirectly, Voting Shares representing at least a majority of the total voting
power of all outstanding classes of voting stock of the surviving or transferee
person; (ii) the adoption by the Company of a plan relating to the liquidation
or dissolution of the Company; (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” becomes the “beneficial owner” directly or indirectly, of
more than 50% of the Voting Shares of the Company (measured by



2

--------------------------------------------------------------------------------



voting power rather than number of shares); or (iv) the first day on which a
majority of the members of the Board of Directors does not consist of Continuing
Directors.
“Class A Note” has the meaning ascribed thereto in the Shareholders Agreement.
“Closing Price” of the shares of Common Stock on any day means the last reported
sale price regular way on such day or, in the case no such sale takes place on
such day, the average of the reported closing bid and asked prices regular way
of the shares of Common Stock, in each case as quoted on The NASDAQ Stock Market
or such other principal securities exchange or inter-dealer quotation system on
which the shares of Common Stock are then traded.
“Common Stock” means the Company’s common stock, $0.0001 par value per share (or
such other security into which such Common Stock is exchanged for (or becomes)
pursuant to the consummation of a Capital Reorganization (as defined in Section
3(g))).
“Continuing Director” shall mean, as of any date of determination, any member of
the Board of Directors who (i) was a member of the Board of Directors on July
31, 2012 or (ii) was nominated for election or elected to the Board of Directors
with the approval of a majority of the Continuing Directors who were members of
the Board of Directors at the time of such nomination or election and who voted
with respect to such nomination or election; provided that a majority of the
members of the Board of Directors voting with respect thereto shall at the time
have been Continuing Directors.
“Debt” shall mean, with respect to any person, any indebtedness of such person,
whether or not contingent, in respect of borrowed money or evidenced by bonds,
notes, debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof) or banker’s acceptances or representing Capital
Lease Obligations or the balance deferred and unpaid of the purchase price of
any property or representing any Hedging Obligations, except any such balance
that constitutes an accrued expense or trade payable, if and to the extent any
of the foregoing indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet of such Person
prepared in accordance with GAAP, as well as all Debt of others secured by a
Lien on any asset of such Person (whether or not such Debt is assumed by such
Person) and Lease Debt and, to the extent not otherwise included, the Guarantee
by such Person of any Debt of any other Person. The indebtedness of the Company
represented by this Note shall constitute Debt. The amount of any Debt
outstanding as of any date shall be (i) the accreted value thereof, in the case
of any Debt that does not require current payments of interest or (ii) the
principal amount thereof, together with any interest thereon that is more than
30 days past due, in the case of any other Debt.
“Default” means any event that is or with the passage of time or the giving of
notice or both would be an Event of Default.
“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the capital stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the capital stock, in whole or in part, on or prior to the date that is 91
days after the



3

--------------------------------------------------------------------------------



date on which this Note matures. The amount of Disqualified Stock deemed to be
outstanding at any time will be the maximum amount that the Company and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Final Go Decision Date” has the meaning ascribed thereto in the Shareholders
Agreement.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession in the United States, which are in effect from time to time.
“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, by way of a pledge of
assets, letters of credit and reimbursement agreements in respect thereof), of
all or any part of any Debt.
“Hedging Obligations” means, with respect to any person, the obligations of such
person under (i) currency exchange or interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in interest rates or currency exchange rates.
“Intellectual Property” has the meaning ascribed thereto in the Agreement.
“Jet Go Decision” has the meaning ascribed thereto in the Master Framework
Agreement.
“Larger Shareholder” shall mean any “person” or “group” (as each such term is
used in Rule 13d-3 and Rule 13d-5 of the Exchange Act) who shall “beneficially
own” (as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly, Voting Shares of the Company (measured by voting
power rather than number of shares) representing a larger number of Voting
Shares than the number of Voting Shares of the Company (measured by voting power
rather than number of shares) “beneficially owned”, directly or indirectly, by
the Investor and its Affiliates, in each case as reported on (or required to
have been reported on to the extent any “executive officer” (as such term is
defined in Rule 3b-7 under the Exchange Act) of the Company has actual knowledge
of the number of such “person” or “group’s” Voting Shares) the most recent
Schedule 13D or Schedule 13G or an amendment to any such Schedule filed with the
Securities and Exchange Commission by any such “person” or “group” or by the
Investor or any of its Affiliates or as otherwise publicly announced by any such
“person” or “group” or by the Investor or any of its Affiliates.
“Lease Debt” means, with respect to any Person, (i) the amount of any accrued
and unpaid obligations of such Person arising under any lease or related
document (including a



4

--------------------------------------------------------------------------------



purchase agreement, conditional sale or other title retention agreement) in
connection with the lease of real property or improvement thereon (or any
personal property included as part of any such lease) which provides that such
Person is contractually obligated to purchase or cause a third party to purchase
the leased property or pay an agreed upon residual value of the leased property
to the lessor (whether or not such lease transaction is characterized as an
operating lease or a capitalized lease in accordance with GAAP) and (ii) the
guarantee, direct or indirect, in any manner (including, without limitation,
letters of credit and reimbursement agreements in respect thereof), of any of
the amounts set forth in (i) above.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction). Notwithstanding
the foregoing, (x) prior to either the No-Go Decision Date or the Final Go
Decision Date, a license to any Intellectual Property for uses other than those
set forth in the scope of the Amyris License Agreement shall not constitute a
Lien hereunder, (y) following the No-Go Decision Date with respect to a
particular JV Product or JV Products, a license to any Intellectual Property
with respect to such JV Product or JV Products shall not constitute a Lien
hereunder, and (z) following the Final Go Decision Date with respect to a
particular JV Product or JV Products, a license to any Intellectual Property
with respect to such JV Product or JV Products for uses other than those set
forth in the scope of the Amyris License Agreement, shall not constitute a Lien
hereunder.
“Master Framework Agreement” shall have the meaning specified in the Agreement.
“No-Go Decision Date” has the meaning ascribed thereto in the Master Framework
Agreement.
“Permitted Transferees” shall mean any Affiliate of Total Energies Nouvelles
Activités USA.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated July 30, 2012, by and among the Company and the Investor.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shareholders Agreement” means the Shareholders’ Agreement dated as of December
2, 2013, by and among the Company, the Investor and JVCO.



5

--------------------------------------------------------------------------------



“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” within the meaning specified in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act..
“Subsidiary” means, with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of capital stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
“Trading Day” means, with respect to the Common Stock, each Monday, Tuesday,
Wednesday, Thursday and Friday, other than any day on which securities are not
generally traded on The NASDAQ Stock Market (or its successor) or such other
principal securities exchange or inter-dealer quotation system on which the
shares of Common Stock are then traded.
“Transfer” means, directly or indirectly, to offer, sell (including any short
sale), transfer, assign, pledge, encumber, hypothecate or similarly dispose of
(by merger, testamentary disposition, operation of law or otherwise), either
voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the offer, sale (including any
short sale), transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, testamentary disposition, operation of law or
otherwise), any Conversion Shares “beneficially owned” (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Exchange Act) by a Person or any interest
(including any right to (x) all or any portion of the pecuniary interest in the
security, including, without limitation, the right to receive dividends and
distributions, proceeds upon liquidation and receive the proceeds of disposition
or conversion (if applicable) of the security, or (y) direct the voting of the
security with respect to any matter for which the security is entitled to vote)
in any Conversion Shares beneficially owned by a Person. Whether or not treated
as an offer or sale of the Conversion Shares under the Securities Act,
“Transfer” shall also include any hedging or other transaction entered into
after the date hereof, such as any purchase, sale (including any short sale) or
grant of any right (including without limitation any put or call option) with
respect to any of the Conversion Shares or with respect to any security that
includes or derives any significant part of its value from such Conversion
Shares.
“Voting Shares” of any person means capital shares or capital stock of such
Person which ordinarily has voting power for the election of directors (or
persons performing similar functions) of such person, whether at all times or
only so long as no senior class of securities has such voting power by reason of
any contingency.

6

--------------------------------------------------------------------------------



2.    Interest; Payment of Principal of Note; Cancellation of Note.
(a)    Interest. This Note shall bear interest from the Issue Date on the Face
Amount at a rate per annum equal to 1.50% (subject to Section 5(c)), it being
understood and agreed that $276,875.00 in accrued and unpaid interest under the
Exchanged Note as of the Issue Date is deemed to have accrued and is outstanding
under this Note. Interest on this Note shall accrue daily and be due and payable
in arrears on the Final Maturity Date and at such other times as may be
specified herein. All computations of interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year). Notwithstanding the foregoing,
if an Event of Default shall have occurred and be continuing this Note shall
bear interest on the Face Amount at a rate per annum equal to 2.50% (as may be
further adjusted pursuant to Section 5(c)).
(b)    Scheduled Payment of Principal. Unless paid, converted or cancelled and
extinguished earlier in accordance with the terms hereof, the Company shall
deliver to the Investor cash in the amount of the Face Amount, together with all
accrued and unpaid interest on this Note, on March 1, 2017 (the “Final Maturity
Date”).
(c)    Final Go Decision Date After a Go Decision. Promptly following the
occurrence of the Final Go Decision Date after a Go Decision, and concurrently
with the execution and delivery of the Final Shareholders’ Agreement, the
Company will repurchase this Note from the Investor at a price equal to 100% of
the Face Amount of this Note, plus any accrued and unpaid interest thereon as of
the date of the execution and delivery of the Final Shareholders’ Agreement.
(d)    Final Go Decision Date After a Jet Go Decision. Promptly following the
occurrence of the Final Go Decision Date after a Jet Go Decision, and
concurrently with the execution and delivery of the Final Shareholders’
Agreement, (i) the Company will repurchase from the Investor 30% of the Debt
represented by the Face Amount of this Note at a price equal to 30% of the Face
Amount of this Note, plus any accrued and unpaid interest on this Note as of the
date of the execution and delivery of the Final Shareholders’ Agreement and (ii)
upon receipt of this Note from the Investor, the Company shall concurrently
issue and deliver to the Investor a new Note in an aggregate principal amount
equal to 70% of the Debt represented by the Face Amount.
3.    Conversion Rights; Adjustments. The Investor shall have conversion rights
as follows (the “Conversion Rights”):
(a)    Investor’s Right to Convert. At any time (i) after the tenth Trading Day
prior to the Final Maturity Date and prior to the fifth Trading Day prior to the
Final Maturity Date, (ii) after the earlier to occur of (x) the occurrence of a
Change of Control and (y) the date of the Company’s delivery of the Change of
Control Notice pursuant to Section 4(b), and in each case and prior to the fifth
Trading Day prior to the Final Maturity Date, (iii) when there shall then exist
a Larger Shareholder after the No-Go Decision Date, or (iv) after the occurrence
of an Event of Default, the Investor shall have the right to convert the Face
Amount of this Note, in whole or in part, at the option of the Investor, at any
time within the period specified above into a number of fully paid and
nonassessable authorized but unissued Common Stock determined by

7

--------------------------------------------------------------------------------



dividing (x) the Face Amount proposed to be converted at such date by (y) the
then effective Conversion Price on the Conversion Date (as defined in Section
3(c)(i)) (the “Investor Optional Conversion”).
(b)    The “Conversion Price” at which Common Stock shall be deliverable upon
conversion of the Notes (the “Conversion Price”) shall initially be $7.0682.
Such initial Conversion Price shall be subject to adjustment as provided below.
(c)    Mechanics of Conversion.
(i)    In order to exercise its rights pursuant to the Investor Optional
Conversion, the Investor shall deliver written notice in the form of Exhibit 1
to the Company stating that the Investor elects to convert all or part of the
Face Amount represented by this Note. Such notice shall state the Face Amount of
Notes which the Investor seeks to convert and shall be accompanied within one
(1) Trading Day by the Note or Notes subject to conversion. The date contained
in the notice (which date shall be no earlier than the Trading Day immediately
following the date of the notice) shall be the date of conversion of the Note
(such date of conversion, the “Conversion Date”) and the Investor shall be
deemed to be the beneficial owner of the underlying Common Stock as of such
date.
(ii)    The Investor shall be deemed to beneficially own the Common Stock
underlying this Note as of the applicable Conversion Date. Not later than three
(3) Trading Days following the Conversion Date, the Company shall promptly issue
and deliver to the Investor a certificate or certificates for the number of
shares of Common Stock to which the Investor is entitled and, in the case where
only part of a Note is converted, the Company shall execute and deliver (at its
own expense) a new Note of any authorized denomination as requested by the
Investor in an aggregate principal amount equal to and in exchange for the
unconverted portion of the principal amount of the Note so surrendered.
(iii)    Upon conversion of this Note in whole or in part in accordance with the
provision of Section 3(c) of this Note, the Company shall pay to the Investor,
substantially concurrently with delivery of the shares of Common Stock issuable
on such conversion (the “Conversion Shares”), any accrued and unpaid interest,
through the day preceding the Conversion Date, on the portion of the Face Amount
represented by this Note that has been so converted. In addition, upon
conversion of this Note in whole or in part following a Change of Control the
Company shall pay to the Investor, substantially concurrently with delivery of
the Conversion Shares, an amount in cash equal to the interest that would have
accrued at a rate per annum equal to 1.50% from such Conversion Date through the
Final Maturity Date on the portion of the Face Amount represented by this Note
that has been so converted if such Note (or portion of the Note) had not been
converted (“Make-Whole Interest”). Notwithstanding the foregoing, in no event
will the total amount of Make-Whole Interest exceed $7,487,479.13.
(iv)    The Company shall at all times during which the Notes shall be
outstanding, have and keep available out of its authorized but unissued shares,
for the purpose of effecting the conversion of the outstanding Notes, such
number of its duly authorized shares of Common Stock as shall from time to time
be sufficient to effect the conversion of all outstanding

8

--------------------------------------------------------------------------------



Notes. In no event shall the Conversion Price be reduced to an amount less than
the then par value of the Common Stock.
(v)    No fractional shares of Common Stock shall be issued upon any conversion
of the Notes pursuant to this Section 3. In lieu of fractional shares, the
Company shall pay cash equal to such fraction multiplied by the Closing Price of
the Common Stock on the Conversion Date.
(vi)    All Notes (or the portions thereof) which shall have been surrendered
for conversion as herein provided shall no longer be deemed to be outstanding
and all rights with respect to such Notes, except only the right of the Investor
to receive shares of Common Stock in exchange therefor, accrued and unpaid
interest and Make-Whole Interest, if applicable, each as described in Section
3(b)(iii) and, if applicable, cash for any fractional shares of Common Stock.
Any Notes, to the extent so converted, shall be retired and canceled.
(vii)    If any conversion pursuant to this Section 3 is in connection with an
underwritten offering of securities registered pursuant to the Securities Act,
the conversion may, at the option of the Investor, be conditioned upon the
closing with the underwriter of the sale of the Conversion Shares issuable to
the Investor pursuant to such offering, in which event the Investor shall not be
deemed to have converted such Notes until immediately prior to the closing of
such sale of securities.
(d)    Adjustment for Share Splits and Combinations. If the Company shall at any
time or from time to time after July 31, 2012 effect a subdivision of the
outstanding shares of Common Stock, the Conversion Price and Conversion Price
Floor (as defined in Section 3(e)) then in effect immediately before that
subdivision shall be proportionately decreased. If the Company shall at any time
or from time to time after July 31, 2012 combine the outstanding shares of
Common Stock, the Conversion Price and Conversion Price Floor then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.
(e)    Adjustment for Certain Dividends and Distributions. In the event the
Company at any time or from time to time after July 31, 2012, shall make or
issue a dividend or other distribution payable in (x) additional shares of
Common Stock, then and in each such event the Conversion Price shall be
decreased as of the time of such issuance, by multiplying such Conversion Price
by a fraction, the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such issuance and the denominator
of which shall be the total number of shares of Common Stock outstanding
immediately prior to such issuance plus the number of such additional shares of
Common Stock issuable in payment of such dividend or distribution; (y) in cash,
then and in each such event, the Conversion Price shall be decreased as of the
time of such issuance, by multiplying such Conversion Price by a fraction, the
numerator of which shall be the Closing Price of the Common Stock on the Trading
Day immediately preceding the ex-dividend date for such dividend and
distribution minus the amount in cash per share of Common Stock that the Company
dividends or distributes, and the denominator of which shall be the Closing
Price of the Common Stock on the Trading Day immediately preceding the
ex-dividend date for such dividend and distribution; (z) shares of

9

--------------------------------------------------------------------------------



capital stock of the Company, evidences of indebtedness, or any other asset
(collectively, the “Distributed Property”), then and in each such event, the
Conversion Price shall be decreased as of the time of such issuance, by
multiplying such Conversion Price by a fraction, the numerator of which shall be
the Closing Price of the Common Stock on the Trading Day immediately preceding
the ex-dividend date for such dividend and distribution minus the fair market
value (as determined in good faith by the Company’s board of directors) of the
Distributed Property distributed with respect to each share of Common Stock, and
the denominator of which shall be the Closing Price of the Common Stock on the
Trading Day immediately preceding the ex-dividend date for such dividend and
distribution. Notwithstanding the foregoing, in no event shall the Conversion
Price be reduced below $5.99 (as may be adjusted pursuant to Section 3(d), the
“Conversion Price Floor”) pursuant to this clause (e). If a distribution or
dividend would cause the Conversion Price to be below the Conversion Price Floor
if not for the immediately preceding sentence, the Company shall allow the
Investor to participate in the dividend or distribution as if it held the number
of shares of Common Stock that this Note would be convertible into at the close
of business on the day immediately preceding the ex-dividend date or effective
date, as the case may be, for such distribution or dividend, and no adjustment
shall be made to the Conversion Price as a result of such distribution or
dividend.
(f)    Adjustment for Reclassification, Exchange or Substitution. If at any time
after July 31, 2012, shares of Common Stock of the Company shall be changed into
the same or a different number of shares of any class or classes of shares,
whether by reclassification, or otherwise (other than a subdivision or
combination of shares, share dividend or reorganization, reclassification,
merger, consolidation or asset sale provided for elsewhere in this Section 3),
then and in each such event the Company shall enter into an amendment to
supplement to this Note to provide that the Note will become convertible
(subject to Section 3(a)) into the kind and amount of shares and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of Common Stock into which
this Note might have been converted immediately prior to such reorganization,
reclassification, or change, all subject to further adjustment as provided
herein or with respect to such other securities or property by the terms
thereof.
(g)    Reorganizations, Mergers, Consolidations or Asset Sales. If at any time
after July 31, 2012 there is a tender offer, exchange offer, merger,
consolidation, recapitalization, sale of all or substantially all of the
Company’s assets or reorganization involving the shares of Common Stock
(collectively, a “Capital Reorganization”) (other than a merger, consolidation,
sale of assets, recapitalization, subdivision, combination, reclassification,
exchange or substitution of shares provided for elsewhere in this Section 3), as
part of such Capital Reorganization, the Company shall enter into an amendment
or supplement to this Note to provide that the Note will become convertible
(subject to Section 3(a)) into the number of shares or other securities or
property of the Company to which a holder of the number of shares of Common
Stock deliverable upon conversion immediately prior to such Capital
Reorganization would have been entitled on such Capital Reorganization, subject
to adjustment in respect to such shares or securities by the terms thereof. In
any such case, appropriate adjustment will be made in the application of the
provisions of this Section 3 with respect to the rights of the Investor after
the Capital Reorganization to the end that the provisions of this Section 3
(including adjustment of the Conversion Price then in effect and the number of
Conversion Shares) and the provisions of the Agreement and the Registration
Rights Agreement will be



10

--------------------------------------------------------------------------------



applicable after that event and be as nearly equivalent as practicable. In the
event that the Company is not the surviving entity of any such Capital
Reorganization, each Note shall become Notes of such surviving entity, with the
same powers, rights and preferences as provided herein.
(h)    No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 3 and in
the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the Investor against impairment to the extent
required hereunder.
(i)    Certificate as to Adjustments or Distributions. Upon the occurrence of
each adjustment of the Conversion Price or distribution to holders pursuant to
this Section 3, the Company at its expense shall promptly compute such
adjustment or distribution in accordance with the terms hereof and furnish to
the Investor a certificate setting forth the terms of such adjustment or
distribution and showing in detail the facts upon which such adjustment or
distribution are based and shall file a copy of such certificate with its
corporate records.
(j)    Notice of Record Date. In the event:
(i)    that the Company declares a dividend (or any other distribution) on its
Common Stock payable in shares of Common Stock, securities, or other assets,
rights or properties;
(ii)    that the Company subdivides or combines its outstanding shares of Common
Stock;
(iii)    of any reclassification of the shares of Common Stock (other than a
subdivision or combination of the Company’s outstanding shares of Common Stock
or a share dividend or share distribution thereon);
(iv)    of any Capital Reorganization; or
(v)    of the involuntary or voluntary dissolution, liquidation or winding up of
the Company;
then the Company shall cause to be filed at its principal office, and shall
cause to be mailed to the Investor, at least ten (10) days prior to the record
date specified in (A) below or twenty (20) days prior to the date specified in
(B) below, a notice stating:
(A)    the record date of such dividend, distribution, subdivision or
combination, or, if a record is not to be taken, the date as of which the
holders of shares of Common Stock of record to be entitled to such dividend,
distribution, subdivision or combination are to be determined, or
(B)    the date on which such reclassification, Capital Reorganization,
dissolution, liquidation or winding up is expected to become effective, and the



11

--------------------------------------------------------------------------------



date as of which it is expected that holders of shares of Common Stock of record
shall be entitled to exchange their shares of Common Stock for securities or
other property deliverable upon such reclassification, Capital Reorganization,
dissolution or winding up
(k)    Notice of Adjustment to Conversion Price. The Company will provide notice
to the Investor upon the occurrence of any adjustment to the Conversion Price.
(l)    Lockup Agreement. In the event of an Investor Optional Conversion
pursuant to clause (iii) of Section 3(a), the Investor shall not, without the
prior written consent of the Company, Transfer any of the Conversion Shares
other than as expressly permitted by, and in compliance with, the provisions of
this Section 3(l):
(i)    the Investor may Transfer any or all of its Conversion Shares to the
Company or any of its Subsidiaries;
(ii)    the Investor may Transfer all or any of its Conversion Shares in a
transaction exempt from the registration requirements under the Securities Act
to any of its Affiliates, so long as prior to or concurrent with any such
Transfer such Affiliate agrees in writing to be bound by the terms hereunder as
the “Investor” and such other terms hereunder applicable to the Investor, and
agrees to transfer such Conversion Shares back to the Investor if it ceases to
be an Affiliate of the Investor;
(iii)    the Investor may Transfer all or any of its Conversion Shares pursuant
to the terms of any tender offer, exchange offer, merger, reclassification,
reorganization, recapitalization or other similar transaction in which
stockholders of the Company are offered, permitted or required to participate as
holders of Common Stock, provided that such tender offer, exchange offer,
merger, reclassification, reorganization, recapitalization or other transaction
has been approved or recommended by the Board of Directors (and which at the
time of Transfer continues to be approved or recommended by the Board of
Directors); or
(iv)    following the date that is six (6) months after the date of such
Investor Optional Conversion pursuant to clause (iii) of Section 3(a), the
Investor may transfer all or any of its Conversion Shares pursuant to either an
effective registration statement that is effective at the time of such transfer
or pursuant to Rule 144 promulgated under the Securities Act, and any successor
provision thereto.
Notwithstanding anything herein to the contrary, the restrictions set forth in
this Article III shall terminate (i) upon the consummation of a Change of
Control, or (ii) at such time as the Investor, together with its Affiliates,
“beneficially owns” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act) in the aggregate Voting Shares of the Company (measured by
voting power rather than number of shares) representing less than five percent
(5%) of the total voting power of all outstanding classes of voting stock of the
Company.
4.    Repurchase Right Upon a Change of Control.
(a)    Upon the occurrence of a Change of Control, the Investor will have the
right to require the Company to repurchase all or any part of its Notes pursuant
to an offer as provided in this Section 4 (the “Change of Control Offer”) at an
offer price in cash equal to

12

--------------------------------------------------------------------------------



101% of the Face Amount of its Notes, plus any accrued and unpaid interest as of
the Change of Control Payment Date (as defined in Section 4(b)(i)) (the “Change
of Control Payment”), in addition to the Investor’s right to convert the Notes
pursuant to Section 3 above.
(b)    On or before the 30th day after a Change of Control, the Company shall
give to the Investor notice (the “Change of Control Notice”) of the occurrence
of the Change of Control and of the Investor’s right to receive the Change of
Control Payment arising as a result thereof. Each notice of the Investor’s right
to participate in the Change of Control Offer (the “Change of Control Repurchase
Right”) shall be mailed to the Investor pursuant to Section 15 and shall state:
(i)    the date on which the Notes shall be repurchased (the “Change of Control
Payment Date”), which date shall be no earlier than 30 days and no later than 60
days from the date of the Company’s delivery of the Change of Control Notice;
(ii)    the date by which the Change of Control Repurchase Right must be
exercised, which date shall be no earlier than the close of business on the
Trading Day immediately prior to the Change of Control Payment Date;
(iii)    the amount of the Change of Control Payment;
(iv)    a description of the procedure which the Investor must follow to
exercise the Change of Control Repurchase Right, and the place or places where
the Notes are to be surrendered for payment of the Change of Control Payment;
and
(v)    the Conversion Price then in effect and the place where such Notes may be
surrendered for conversion.
No failure by the Company to give the Change of Control Notice and no defect in
any Change of Control Notice shall limit the Investor’s right to exercise its
Change of Control Repurchase Right or affect the validity of the proceedings for
the repurchase of Notes. If any of the foregoing provisions or other provisions
of this Section 4 are inconsistent with applicable law, such law shall govern.
(c)    To exercise the Change of Control Repurchase Right, the Investor shall
deliver to the Company, on or before the Trading Day immediately prior to the
Change of Control Payment Date, (i) written notice of the Investor’s exercise of
such right, which notice shall set forth the name of the Investor, the Face
Amount of Notes held by the Investor to be repurchased, and a statement that an
election to exercise the Change of Control Repurchase Right is being made
thereby, and (ii) the Notes with respect to which the Change of Control
Repurchase Right is being exercised. Such written notice shall be irrevocable,
except that the right of the Investor to convert the Notes shall continue until
midnight (Eastern Time) on the Trading Day immediately preceding the Change of
Control Repurchase Date.
(d)    On the Change of Control Payment Date, the Company will (i) accept for
payment all Notes or portions thereof properly tendered pursuant to the Change
of Control Offer and (ii) deliver cash in the amount of the Change of Control
Payment to the Investor in respect of



13

--------------------------------------------------------------------------------



all Notes or portions thereof so tendered. All Notes repurchased by the Company
shall be canceled immediately by the Company
(e)    The Company shall publicly announce the results of the Change of Control
Offer on or as soon as practicable after the Change of Control Payment Date.
(f)    The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control.
(g)    Any Note which is to be repurchased only in part shall be surrendered to
the Company and the Company shall execute and make available for delivery to the
Investor without service charge, a new Note or Notes, containing identical terms
and conditions, each in an authorized denomination in aggregate principal amount
equal to and in exchange for the unrepurchased portion of the principal of the
Note so surrendered. Any Notes surrendered to the Company pursuant to the
provisions of this Section 4 shall be retired and cancelled.
(h)    The Company will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Section 4 applicable to a Change of Control Offer made by the Company
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.
5.    Events of Default. Definitions. For purposes of this Note, the following
events shall constitute an “Event of Default”:
(i)    default in payment when due (whether at the Final Maturity Date or upon
an earlier repurchase) of the principal of, or premium, if any, on this Note;
(ii)    default in the payment of an installment of interest on the Notes, which
failure continues for thirty (30) days after the date when due;
(iii)    failure by the Company for thirty (30) days after notice from the
Investor to comply with the provisions of Section 4 or Section 6 of this Note;
(iv)    failure by the Company for sixty (60) days after notice from the
Investor to comply with any of its other agreements in this Note or the
Agreement (other than Section 8.6(b) of the Agreement);
(v)    default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Debt for money
borrowed by the Company (or the payment of which is guaranteed by the Company,
whether such Debt or guarantee existed as of the Original Issue Date or is
created after the Original Issue Date, which default (a) is caused by a failure
to pay principal of or premium, if any, or interest on such Debt prior to the
expiration of the grace period provided in such Debt on the date of such default
or (b) results in the acceleration of such Debt prior to its express maturity
and, in each case in clause (a) or (b), the principal amount of any such Debt,
together with the principal

14

--------------------------------------------------------------------------------



amount of any other such Debt that has not been paid when due, or the maturity
of which has been so accelerated, aggregates $10,000,000 or more;
(xviii)    failure by the Company to pay final judgments aggregating in excess
of $10,000,000, which judgments are not paid, discharged or stayed for a period
of sixty (60) days;
(xix)    the Company:
(A)    commences a voluntary case under any Bankruptcy Law,
(B)    consents to the entry of an order for relief against it in an involuntary
case under any Bankruptcy Law,
(C)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(D)    makes a general assignment for the benefit of its creditors, or
(E)    is unable to pay its debts as they become due; or
(xx)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(A)    is for relief against the Company;
(B)    appoints a custodian of the Company or any of its Significant
Subsidiaries or for all or substantially all of the property of the Company; or
(C)    orders the liquidation of the Company and the order or decree remains
unstayed and in effect for sixty (60) consecutive days; or
(ix)    failure by the Company to deliver when due the consideration deliverable
upon conversion of this Note, which failure shall continue for a period of five
days.
(b)    Notice of Compliance. The Company shall be required to deliver to the
Investor annually a statement regarding compliance with this Note, and the
Company shall be required within five (5) days of becoming aware of any Default
or Event of Default (or such earlier date as any such statement is provided to
the holders of the Debt incurred pursuant to the Securities Purchase Agreement
dated as of February 24, 2012) to deliver to the Investor a statement specifying
such Default or Event of Default.
(c)    Acceleration. If any Event of Default occurs and is continuing, the
Investor may declare all the Notes to be due and payable immediately.
Notwithstanding the foregoing, in the case of an Event of Default described in
Section 5(vii) or (viii) with respect to the Company all outstanding Notes will
become due and payable without further action or notice. The Investor may
rescind an acceleration and its consequences if the rescission would

15

--------------------------------------------------------------------------------



not conflict with any judgment or decree. Notwithstanding the foregoing (or
anything to the
contrary in the Agreement), the sole remedy of the Investor for a failure by the
Company to
comply with Section 8.6(b) of the Agreement shall, for the first 365 days after
the occurrence of
such failure, be the right, by notice to the Company by the Investor, to
increase in the rate of
interest on this Note to 6% for the first 180 days of such failure, and to 9%
thereafter (which
increased interest shall constitute liquidated damages for such failure).
(d)    Waiver of Past Defaults. The Investor may waive any existing Default
or Event of Default and its consequences under this Note. Upon any such waiver,
such Default
shall cease to exist, and any Event of Default arising therefrom shall be deemed
to have been
cured for every purpose of this Note, but no such waiver shall extend to any
subsequent or other
default or impair any right consequent thereon.
(e)    Rights of Investor to Receive Payment. Notwithstanding any other
provision of this Note, the right of the Investor to receive payment of the
principal of, and
premium on, this Note, on or after the respective due dates expressed in the
Note (including in
connection with a redemption or an offer to purchase), or to bring suit for the
enforcement of any
such payment on or after such respective dates, shall not be impaired or
affected without the
consent of the Investor
6.    Limitation on Debt and Liens. The Company will not, and will not permit
its
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become
directly or indirectly liable, contingently or otherwise, with respect to any
Debt, and the
Company will not issue any Disqualified Stock and the Company will not permit
its Subsidiaries
to issue shares of preferred stock except for:
(a)    Debt in an amount outstanding at any time not to exceed the greater of
(i)
$200 million in aggregate principal amount or (ii) 50% of the Company’s total
consolidated
assets (as set forth on its most recent balance sheet prepared in accordance
with GAAP and filed
with the Securities and Exchange Commission after giving effect to any
reductions or additions
to assets in accordance with GAAP since the date of such balance sheet) (the
“Maximum Debt
Amount”) (provided that that the Company and its Subsidiaries may incur (x) Debt
in connection
with the Notes issued by the Company under the Agreement and Debt in connection
with the
Class A Note, (y) Debt of Amyris Brasil Ltda. outstanding as of the Issue Date
and (z) Debt in
connection with the senior convertible notes to be issued by the Company under
that certain
Securities Purchase Agreement, dated as of August 8, 2013, by and among the
Company and the
investors identified on Schedule I thereto, as amended as of October 16, 2013
(such Debt
described in clauses (x), (y) and (z) referred to herein as the “Existing
Debt”), and provided
further that upon incurring such Existing Debt, the Company and its Subsidiaries
may have
incurred Debt in excess of the Maximum Debt Amount, and so long as the Debt of
the Company
and its Subsidiaries exceeds the Maximum Debt Amount, the Company and its
Subsidiaries shall
not be permitted to incur any additional Debt in reliance on this clause (a)
without Total’s
consent) (and provided that Debt incurred pursuant to this clause (a) that is
secured by a Lien on
assets of the Company shall not exceed the greater of (i) $125 million in
aggregate principal
amount or (ii) 30% of the Company’s total consolidated assets (as set forth on
its most recent
balance sheet prepared in accordance with GAAP) (the “Maximum Secured Debt
Amount”) (it
being understood and agreed that the Notes issued by the Company under the
Agreement shall

16

--------------------------------------------------------------------------------



reduce the available Maximum Secured Debt Amount)); provided that neither the
Company nor
any of its Subsidiaries shall incur any Debt pursuant to this clause 6(a) if the
issuance of such
Debt would prohibit the Company from issuing the maximum amount of Notes to be
issued by
the Company under the Agreement;
(b)    Debt in existence on February 27, 2012;
(c)    the incurrence by the Company or any of its Subsidiaries of Debt
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of the Company
or any of its Subsidiaries.
(d)    Debt of the Company that is (i) contractually subordinated in right of
payment to the Notes, (ii) matures 91 days after the Notes and (iii) is less
than $50 million in aggregate principal amount at any one time outstanding;
(e)    Debt of the Company (A) in respect of performance, surety or appeal bonds
or letters of credit in the ordinary course of business, or (B) under interest
rate, currency, commodity or similar hedges, swaps and other derivatives entered
into with one or more financial institutions that is designed to protect such
the Company against fluctuations in interest rates or currency exchange rates,
commodity prices or other market fluctuations and is not entered into for
speculative purposes; and
(f)    Debt which is exchanged for or the proceeds of which are used to
refinance or refund, or any extension or renewal of (each a "refinancing"),
(1) the Notes or (2) debt in existence on the Original Issue Date, and (3) Debt
incurred pursuant to clause (c) of this paragraph, in each case in an aggregate
principal amount not to exceed the principal amount of the Debt so refinanced
(together with any accrued interest and any premium and other payment required
to be made with respect to the Debt being refinanced or refunded, and any fees,
costs, expenses, underwriting discounts or commissions and other payments paid
or payable with respect to the Debt incurred pursuant to this clause (f));
provided, however, that (A) Debt, the proceeds of which are used to refinance
the Notes, or Debt which is pari passu with the Notes (including Debt incurred
pursuant to the Securities Purchase Agreement, dated as of February 24, 2012,
among the Company and the purchasers named therein) or subordinate in right of
payment to the Notes, shall only be permitted if (x) in the case of any
refinancing of the Notes or Debt which is pari passu to the Notes (including
Debt incurred pursuant to the Securities Purchase Agreement, dated as of
February 24, 2012, among the Company and the purchasers named therein), the
refinancing Debt is Incurred by the Company and made pari passu to the Notes or
subordinated to the Notes, and (y) in the case of any refinancing of Debt which
is subordinated to the Notes, the refinancing Debt is incurred by the Company
and is subordinated to the Notes in a manner that is at least as favorable to
the Investor as that of the Debt refinanced; (B) refinancing Debt with respect
to Debt incurred pursuant to clause (c) of this paragraph shall not be secured
by a Lien on any assets other than the assets securing the Debt so refinanced,
and any improvements or additions thereto, and (C) the refinancing Debt by its
terms, or by the terms of any agreement or instrument pursuant to which such
Debt is issued, does not have a final maturity prior to the final maturity of
the Debt being refinanced.

17

--------------------------------------------------------------------------------



For purposes of determining compliance with this Section 6, in the event that an
item of Debt meets the criteria of more than one of the types of Debt described
in the above clauses the Company, in its sole discretion, shall classify, and
from time to time may reclassify, such item of Debt.
(g)    The Company will not create, incur, assume or suffer to exist any Lien of
any kind on any asset now owned or hereafter acquired, except for (a) the Liens
described in Section 6(a) and 6(c) (including the refinancing of Liens described
in Section 6(c) pursuant to Section 6(f)), (b) Permitted Liens, and (c) any
Liens in existence on the Original Issue Date (including the refinancing thereof
pursuant to Section 6(f)). Notwithstanding the foregoing, without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld, the Company will not create, incur, assume or suffer to exist any Lien
of any kind on any of its Intellectual Property that is subject to or within the
scope of the Amyris License Agreement, unless the secured party acknowledges in
writing that its Lien shall not restrict the Company from granting and
performing its obligations under any license agreement entered into in
accordance with the Amyris License Agreement, and that the rights of the secured
party under its Lien shall be subordinate and subject to the rights of the
licensees under any such licenses, and (ii) there shall be no restriction on the
ability of the Company to create, incur, assume or suffer to exist any Lien of
any kind on any of its Intellectual Property that is not subject to or within
the scope of the Amyris License Agreement.
As used herein, “Permitted Liens” means the following: (a) Liens for taxes,
assessments and governmental charges or levies that are not overdue for a period
of more than thirty (30) days or which are being contested in good faith;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens securing obligations
that are not overdue for a period of more than thirty (30) days or that are
being contested in good faith; (c) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes; (e) Liens to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature; (f) landlords’ Liens under leases;
(g) Liens consisting of leases, subleases, licenses or sublicenses granted to
others and not interfering in any material respect with the business of the
Company and its Subsidiaries, taken as a whole, and any interest or title of a
lessor or licensor under any lease or license, as applicable; (h) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; and (i) Liens
securing judgments for the payment of money not constituting an Event of Default
under Section 5(a)(vi) or securing appeal or other surety bonds related to such
judgments.
7.    Successors.
(a)    Merger, Consolidation or Sale of Assets. The Company shall not
consolidate or merge with or into (whether or not the Company is the surviving
corporation), or

18

--------------------------------------------------------------------------------



sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to another corporation, Person or entity unless:
(i)    the entity or Person formed by or surviving any such consolidation or
merger (if other than the Company), or the parent company thereof, or the entity
or Person to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made assumes all the obligations of the Company
under the Notes and the Agreement; and
(ii)    immediately after such transaction no Default or Event of Default
exists.
(b)    Successor Corporation Substituted. Upon any consolidation or merger or
any transfer of all or substantially all of the assets of the Company in
accordance with Section 7(a) hereof, the successor Person formed by such
consolidation or into which the Company is merged, or the parent company
thereof, or to which such transfer is made shall succeed to and (except in the
case of a lease) be substituted for (so that from and after the date of such
consolidation, merger or transfer, the provisions of this Note, the Agreement
and the Registration Rights Agreement referring to the “Company” shall refer
instead to the successor Person and not to the Company), and may exercise every
right and power of, the Company under this Note and the Agreement with the same
effect as if such successor Person had been named herein as the Company, and
(except in the case of a lease) the Company shall be released from the
obligations under the Notes and the Agreement except with respect to any
obligations that arise from, or are related to, such transaction.
8.    Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of this Note may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Investor.
9.    Place of Payment. Payments of principal, interest, and premium, if any,
consideration deliverable upon conversion of this Note (unless otherwise
specified in the conversion notice) and all notices and other communications to
the Investor hereunder or with respect hereto are to be delivered to the
Investor at the address identified in the Agreement or to such other address or
to the attention of such other person as specified by prior written notice to
the Company, including any Permitted Transferee of this Note in accordance with
Section 3 of this Note.
10.     Costs of Collection. In the event that the Company fails to (a) pay when
due (including, without limitation upon acceleration in connection with an Event
of Default) the full amount of principal, interest and/or premium hereunder or
(b) deliver when due the consideration deliverable upon conversion of this Note,
the Company shall indemnify and hold harmless the Investor of any portion of
this Note from and against all reasonable costs and expenses incurred in
connection with the enforcement of this provision or collection of such
principal, interest, premium and/or consideration, including, without
limitation, reasonable attorneys’ fees and expenses.

19

--------------------------------------------------------------------------------



11.    Waivers. The Company hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.
12.    Benefits of the Agreement. The Investor and all transferees of this Note
(to the extent such transfer is permitted by the Agreement) shall be entitled to
the rights and benefits granted to them in the Agreement.
13.    Registration of Transfer and Exchange Generally.
(a)    Registration, Registration of Transfer and Exchange Generally. The
Company shall keep at its principal executive offices a register (the register
maintained in such being herein sometimes collectively referred to as the “Note
Register”) in which the Company shall provide for the registration of Notes and
of transfers and exchanges of Notes.
Subject to the provisions of the Agreement regarding restrictions on transfer
and provided the Permitted Transferee agrees to be bound by the terms of this
Note and the Agreement, upon surrender for registration of transfer of any Note
at its principal executive office, the Company shall execute and deliver, in the
name of the designated transferee or transferees, one or more new Notes in
denominations requested by the transferee (which denominations shall not be less
than $1,000,000 per Note (unless the transferor holds a lesser denomination, in
which case no such restriction shall apply)), of a like aggregate principal
amount and bearing such restrictive legends as may be required by law.
At the option of the Investor, Notes may be exchanged for other Notes of any
authorized denominations, of a like aggregate principal amount and bearing such
restrictive legends as may be required by law upon surrender of the Notes to be
exchanged at the Company’s principal executive offices. Whenever any Notes are
so surrendered for exchange, the Company shall execute and make available for
delivery the Notes that the Investor making the exchange is entitled to receive.
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits as the Notes surrendered upon such registration of transfer or
exchange.
Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company) be duly endorsed, or be accompanied by a
written instrument of transfer in form satisfactory to the Company, duly
executed by the Investor.
No service charge shall be made for any registration of transfer or exchange of
Notes.
(b)    Mutilated, Destroyed, Lost and Stolen Notes. If any mutilated Note is
surrendered to the Company, the Company shall execute and make available for
delivery in exchange therefor a new Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
If there shall be delivered to the Company (i) evidence to its reasonable
satisfaction of the destruction, loss or theft of any Note and (ii) such
indemnity as may be reasonably requested by

20

--------------------------------------------------------------------------------



the Company to save itself harmless, then, in the absence of notice to the
Company that such Note has been acquired by a protected purchaser, the Company
shall execute and make available for delivery, in lieu of any such destroyed,
lost or stolen Note, a new Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding.
Every new Note issued pursuant to this Section 13 in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone.
The provisions of this Section 13 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
14.    Governing Law.
(a)    THIS NOTE, AND THE PROVISIONS, RIGHTS, OBLIGATIONS, AND CONDITIONS SET
FORTH HEREIN, AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO, INCLUDING ALL
DISPUTES AND CLAIMS, WHETHER ARISING IN CONTRACT, TORT, OR UNDER STATUTE, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS.
(b)    Any and all disputes arising out of, or in connection with, the
interpretation, performance, or nonperformance of this Note or any and all
disputes arising out of, or in connection with, transactions in any way related
to this Note and/or the relationship between the parties shall be litigated
solely and exclusively before the United States District Court for the Southern
District of New York. The parties consent to the in personam jurisdiction of
said court for the purposes of any such litigation, and waive, fully and
completely, any right to dismiss and/or transfer any action pursuant to 28
U.S.C. § 1404 or 1406 (or any successor statute). In the event the United States
District Court for the Southern District of New York does not have subject
matter jurisdiction of said matter, then such matter shall be litigated solely
and exclusively before the appropriate state court of competent jurisdiction
located in the state of New York.
15.    Notices. All notices, requests, and other communications hereunder shall
be in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile upon confirmation of receipt,
(c) one business day after the day on which the same has been delivered prepaid
to a nationally recognized courier service, or (d) five business days after the
deposit in the United States mail, registered or certified, return receipt
requested, postage prepaid, in each case to the applicable address set forth
below:

21

--------------------------------------------------------------------------------



(i)    if to the Company, to:
Amyris, Inc.
5885 Hollis Street, Suite 100
Emeryville, CA 94608
United States of America
Attn:     General Counsel
Fax. No.: +1 [*]
with a copy (which shall not constitute notice) to:
Shearman & Sterling LLP
Four Embarcadero Center, Suite 3800
San Francisco, CA  94111-5994
United States of America
Attn:    [*]
Fax. No.: +1 [*]
(ii)    if to the Investor, to:
Total Energies Nouvelles Activités USA
24 Cours Michelet
92800 Puteaux
France
Attn:     [*]
Fax. No.: +[*]
with copies (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
United States of America
Attn:     [*]
[*]
Fax No.: +1 [*]
and
Jones Day
555 California Street, 26th Floor
San Francisco, CA 94104-1500
United States of America
Attn:     [*].
Fax No.: +1 [*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



22

--------------------------------------------------------------------------------



Any party hereto from time to time may change its address, facsimile number, or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto. The Investor and the Company
may each agree in writing to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures reasonably
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.


[Signature Page Follows]

23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


IN WITNESS WHEREOF, the Company has executed and delivered this Note on December
2, 2013.
 
AMYRIS, INC.
 
By:
         /s/
 
Name:
John Melo
 
Title:
President and Chief Executive Officer








[Signature Page to Note RS-1]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


EXHIBIT 1
(To be Executed by Investor in order to Convert Note)
CONVERSION NOTICE
FOR
1.5% SENIOR SECURED CONVERTIBLE NOTE DUE 2017
The undersigned, as holder of the 1.5% Senior Secured Convertible Note due 2017
of AMYRIS, INC., (the “Company”), in the outstanding principal amount of U.S.
$_________ (the “Note”), hereby elects to convert that portion of the
outstanding principal amount of the Note shown on the next page into shares of
the Company’s common stock, $0.0001 par value per share (the “Common Stock”), of
the Company, accrued and unpaid interest and Make-Whole Interest, if any, in
accordance with and in compliance with the conditions of the Note, as of the
date written below. The undersigned hereby requests that share certificates for
the shares of Common Stock to be issued to the undersigned pursuant to this
Conversion Notice be issued in the name of, and delivered to, the undersigned or
its designee as indicated below. If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto. No fee will be charged to the Investor for any
conversion, except for transfer taxes, if any.
Conversion Information:
TOTAL ENERGIES NOUVELLES ACTIVITÉS USA:
 
By:
 
 
Print Name:
 
 
Print Title:
 
 
 
 
 
Address:
 
24 Cours Michelet
92800 PuteauxFrance
Attn: [*]
Fax. No.: +[*]


 
 




 
 
Issue Common Stock:
 
 
 
 
 
 
 
at:
 
 
 
 
 
 
Date of Conversion
 
 
 
 
 
Applicable Conversion Price
 
 
 
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


THE COMPUTATION OF THE NUMBER OF SHARES OF COMMON STOCK TO
BE RECEIVED IS SET FORTH ON THE ATTACHED PAGE


Page 2 to Conversion Notice for:
Total Energies Nouvelles Activités USA
 
 
 
 

COMPUTATION OF NUMBER OF COMMON SHARES TO BE RECEIVED
Face Amount converted:
 
$
 
 
 
 
 
Conversion Price
 
$
 
 
 
 
 
Number of shares of Common Stock =
Total dollar amount converted   =
$
 
 
Conversion Price
 
 
Number of shares of Common Stock =
 
 
 
 
 
 
 
Please issue and deliver ___ certificate(s) for shares of Common Stock in the
following amount(s):
 
 
 
 
 
Please issue and deliver ______ new Note(s) in the following amounts:
 
 
 
 







